THE THIRTEENTH COURT OF APPEALS

                                   13-13-00398-CV


                              JOSEPH E. MCCLAIN III
                                       v.
             DELL, INC. AND SEATON CORP. D/B/A STAFF MANAGEMENT


                                 On appeal from the
                    201st District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-13-000356


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

November 26, 2013